        Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Mylan N.V. Securities Litigation                Case No. 1:16-CV-07926 (JPO)

                                                      CIVIL CASE MANAGEMENT PLAN
                                                      AND SCHEDULING ORDER



         This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Fed. R. Civ. P. 26(f)(3). The parties’ proposals are below and appear in italics where they
differ from each other. Where the parties are in agreement on a provision of the proposal, that
proposal is shown in one row, spanning both parties’ columns.

        PLAINTIFFS’ PROPOSAL                             DEFENDANTS’ PROPOSAL

       All parties do not consent to conducting all further proceedings before a United States
       Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to
       withhold consent without adverse substantive consequences.

       Settlement discussions have not taken place.

       The parties have conferred pursuant to Fed. R. Civ. P. 26(f).

       The parties respectfully reserve all     4. Defendants may, pursuant to Fed. R. Civ. P.
       rights concerning further amendments        15(a)(1), amend the Answer and Affirmative
       as provided in Fed. R. Civ. P. 15(a).       and Other Defenses to Plaintiffs’ Second
                                                   Amended Class Action Complaint once as a
                                                   matter of course within 21 days of serving it.
                                                   The parties may, pursuant to Fed. R. Civ. P.
                                                   15(a)(2), file a motion seeking the Court’s
                                                   leave to amend the pleadings or join
                                                   additional parties within 30 days of the date
                                                   of this Order. Defendants reserve the right
                                                   to oppose any motion to amend made by
                                                   Plaintiffs. The parties respectfully reserve
                                                   all rights concerning further amendments as
                                                   provided in Fed. R. Civ. P. 15(a).
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 2 of 13




    PLAINTIFFS’ PROPOSAL                                DEFENDANTS’ PROPOSAL

   Initial disclosures pursuant to Fed. R.     5. As provided in the proposed order attached
   Civ. P. 26(a)(1) shall be completed no         hereto as Exhibit A, discovery shall be
   later than 14 days after the date of this      staggered and coordinated in this Action
   Order.                                         with the Generics MDL and the EpiPen
                                                  MDL until the close of fact discovery in both
                                                  the MDLs. Initial disclosures pursuant to
                                                  Fed. R. Civ. P. 26(a)(1) shall be completed
                                                  no later than 14 days after the close of fact
                                                  discovery in both MDLs, or, if the Court
                                                  declines to stagger discovery in this action,
                                                  the date of this Order.

   Class Certification

a. Lead Plaintiffs’ motion for class               a. As provided in the proposed order
   certification shall be filed no later              attached hereto as Exhibit A, discovery
   than 90 days after the date of this                shall be staggered and coordinated in
   Order.                                             this Action with the Generics MDL and
                                                      the EpiPen MDL until the close of fact
                                                      discovery in both the MDLs. Lead
                                                      Plaintiffs’ motion for class certification
                                                      shall be filed no later than 90 days after
                                                      the close of fact discovery in both MDLs,
                                                      or, if the Court declines to stagger
                                                      discovery in this action, the date of this
                                                      Order.

b. Defendants’ opposition to Lead                  b. As provided in the proposed order
   Plaintiffs’ motion for class                       attached hereto as Exhibit A, discovery
   certification shall be filed no later              shall be staggered and coordinated in
   than 75 days after Lead Plaintiffs’ file           this Action with the Generics MDL and
   their motion for class certification.              the EpiPen MDL until the close of fact
                                                      discovery in both the MDLs.
                                                      Defendants’ opposition to Lead
                                                      Plaintiffs’ motion for class certification
                                                      shall be filed no later than 75 days after
                                                      Lead Plaintiffs’ file their motion for class
                                                      certification.




                                               2
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 3 of 13




    PLAINTIFFS’ PROPOSAL                           DEFENDANTS’ PROPOSAL

c. Lead Plaintiffs’ reply in support of        c. As provided in the proposed order
   class certification shall be filed no          attached hereto as Exhibit A, discovery
   later than 30 days after Defendants            shall be staggered and coordinated in
   file their opposition to Lead                  this Action with the Generics MDL and
   Plaintiffs’ motion for class                   the EpiPen MDL until the close of fact
   certification.                                 discovery in both the MDLs. Lead
                                                  Plaintiffs’ reply in support of class
                                                  certification shall be filed no later than
                                                  30 days after Defendants file their
                                                  opposition to Lead Plaintiffs’ motion for
                                                  class certification.

d. All document production by                  d. As provided in the proposed order
   Defendants related to class                    attached hereto as Exhibit A, discovery
   certification shall be completed no            shall be staggered and coordinated in
   later than 30 days after Plaintiffs            this Action with the Generics MDL and
   serve discovery requests related to            the EpiPen MDL until the close of fact
   class certification.                           discovery in both the MDLs. All
                                                  document production by Defendants
                                                  related to class certification shall be
                                                  completed no later than 60 days after
                                                  Plaintiffs serve discovery requests related
                                                  to class certification, provided, however,
                                                  that no discovery requests related to
                                                  class certification shall be served before
                                                  the close of fact discovery in both MDLs,
                                                  or, if the Court declines to stagger
                                                  discovery in this action, the date of this
                                                  Order.




                                           3
            Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 4 of 13




            PLAINTIFFS’ PROPOSAL                                       DEFENDANTS’ PROPOSAL

       e. All document production by Lead                        e. As provided in the proposed order
          Plaintiffs related to class certification                 attached hereto as Exhibit A, discovery
          shall be completed no later than 30                       shall be staggered and coordinated in
          days after Defendants serve discovery                     this Action with the Generics MDL and
          requests related to class certification.                  the EpiPen MDL until the close of fact
          Lead Plaintiffs will make themselves                      discovery in both the MDLs. All
          available for depositions at mutually                     document production by Lead Plaintiffs
          agreeable dates at least 14 days prior                    related to class certification shall be
          to the deadline for Defendants to file                    completed no later than 30 days after
          their opposition to Lead Plaintiffs’                      Defendants serve discovery requests
          motion for class certification.                           related to class certification, provided,
                                                                    however, that no discovery requests
                                                                    related to class certification shall be
                                                                    served before the close of fact discovery
                                                                    in both MDLs, or, if the Court declines to
                                                                    stagger discovery in this action, the date
                                                                    of this Order. Lead Plaintiffs will make
                                                                    themselves available for depositions at
                                                                    mutually agreeable dates at least 20 days
                                                                    prior to the deadline for Defendants to
                                                                    file their opposition to Lead Plaintiffs’
                                                                    motion for class certification.1

       f. Lead Plaintiffs will serve the report of               f. As provided in the proposed order
          any expert offered in support of their                    attached hereto as Exhibit A, discovery
          motion for class certification                            shall be staggered and coordinated in
          concurrently with the filing of their                     this Action with the Generics MDL and
          motion for class certification.                           the EpiPen MDL until the close of fact
          Defendants may depose and/or seek                         discovery in both the MDLs. Lead
          discovery from any expert offered in                      Plaintiffs will serve the report of any
          support of Lead Plaintiffs’ motion for                    expert offered in support of their motion
          class certification at any time prior to                  for class certification concurrently with
          the deadline for Defendants to file                       the filing of their motion for class
          their opposition to Lead Plaintiffs’                      certification. Defendants may depose
          motion for class certification.                           and/or seek discovery from any expert
                                                                    offered in support of Lead Plaintiffs’
                                                                    motion for class certification at any time
                                                                    prior to the deadline for Defendants to
                                                                    file their opposition to Lead Plaintiffs’
                                                                    motion for class certification.

1
    To the extent this deadline conflicts with a holiday or religious observance of one or more of the witnesses to be
      deposed or counsel, the parties agree to confer in good faith on scheduling depositions and any reasonable
      extensions to this deadline.



                                                             4
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 5 of 13




    PLAINTIFFS’ PROPOSAL                                DEFENDANTS’ PROPOSAL

g. Lead Plaintiffs will ensure that any            g. As provided in the proposed order
   expert who submits a report in                     attached hereto as Exhibit A, discovery
   support of Lead Plaintiffs’ motion for             shall be staggered and coordinated in
   class certification will be available for          this Action with the Generics MDL and
   deposition at a mutually agreeable                 the EpiPen MDL until the close of fact
   date at least 14 days prior to the                 discovery in both the MDLs. Lead
   deadline for Defendants to oppose                  Plaintiffs will ensure that any expert who
   Lead Plaintiffs’ motion for class                  submits a report in support of Lead
   certification.                                     Plaintiffs’ motion for class certification
                                                      will be available for deposition at a
                                                      mutually agreeable date at least 14 days
                                                      prior to the deadline for Defendants to
                                                      oppose Lead Plaintiffs’ motion for class
                                                      certification.

h. Defendants will serve the report of             h. As provided in the proposed order
   any expert offered in opposition to                attached hereto as Exhibit A, discovery
   Lead Plaintiffs’ motion for class                  shall be staggered and coordinated in
   certification concurrently with the                this Action with the Generics MDL and
   filing of their opposition to Lead                 the EpiPen MDL until the close of fact
   Plaintiffs’ motion for class                       discovery in both the MDLs. Defendants
   certification. Lead Plaintiffs may                 will serve the report of any expert offered
   depose and/or seek discovery from                  in opposition to Lead Plaintiffs’ motion
   any expert offered in opposition to                for class certification concurrently with
   Lead Plaintiffs’ motion for class                  the filing of their opposition to Lead
   certification at any time prior to the             Plaintiffs’ motion for class certification.
   deadline for Lead Plaintiffs to file               Lead Plaintiffs may depose and/or seek
   their reply.                                       discovery from any expert offered in
                                                      opposition to Lead Plaintiffs’ motion for
                                                      class certification at any time prior to the
                                                      deadline for Lead Plaintiffs to file their
                                                      reply.




                                               5
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 6 of 13




    PLAINTIFFS’ PROPOSAL                                DEFENDANTS’ PROPOSAL

i. Defendants will ensure that any                 i. As provided in the proposed order
   expert who submits a report in                     attached hereto as Exhibit A, discovery
   opposition to Lead Plaintiffs’ motion              shall be staggered and coordinated in
   for class certification will be available          this Action with the Generics MDL and
   for a deposition at a mutually                     the EpiPen MDL until the close of fact
   agreeable date at least 14 days prior to           discovery in both the MDLs. Defendants
   the deadline for Lead Plaintiffs to file           will ensure that any expert who submits a
   their reply in further support of class            report in opposition to Lead Plaintiffs’
   certification.                                     motion for class certification will be
                                                      available for a deposition at a mutually
                                                      agreeable date at least 14 days prior to
                                                      the deadline for Lead Plaintiffs to file
                                                      their reply in further support of class
                                                      certification.

   Fact Discovery

a. All fact discovery shall be completed           a. As provided in the proposed order
   no later than 285 days after the date of           attached hereto as Exhibit A, discovery
   this Order.                                        shall be staggered and coordinated in
                                                      this Action with the Generics MDL and
                                                      the EpiPen MDL until the close of fact
                                                      discovery in both the MDLs. All fact
                                                      discovery shall be completed no later than
                                                      285 days after the close of fact discovery
                                                      in both MDLs, or, if the Court declines to
                                                      stagger discovery in this action, the date
                                                      of this Order.

b. Initial requests for production of              b. As provided in the proposed order
   documents shall be served within 30                attached hereto as Exhibit A, discovery
   days after the date of this Order.                 shall be staggered and coordinated in
                                                      this Action with the Generics MDL and
                                                      the EpiPen MDL until the close of fact
                                                      discovery in both the MDLs. Initial
                                                      requests for production of documents
                                                      shall be served within 30 days after the
                                                      close of fact discovery in both MDLs, or,
                                                      if the Court declines to stagger discovery
                                                      in this action, the date of this Order.




                                               6
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 7 of 13




    PLAINTIFFS’ PROPOSAL                             DEFENDANTS’ PROPOSAL

c. The exchange of written requests for         c. As provided in the proposed order
   production of documents, and                    attached hereto as Exhibit A, discovery
   responses and objections thereto,               shall be staggered and coordinated in
   shall be conducted pursuant to Fed. R.          this Action with the Generics MDL and
   Civ. P. 34 and the Local Rules of this          the EpiPen MDL until the close of fact
   Court, including with regard to                 discovery in both the MDLs. All
   electronic documents, but in no event           document discovery from the parties in
   shall responses and objections to               this case shall be conducted pursuant to
   written requests for discovery be due           Fed. R. Civ. P. 34 and the Local Rules of
   before May 20, 2019.                            this Court, including with regard to
                                                   electronic documents, after the close of
                                                   fact discovery in both MDLs, but in no
                                                   event shall responses and objections to
                                                   written requests for discovery be due
                                                   before May 20, 2019.

d. Interrogatories shall be served within       d. As provided in the proposed order
   190 days after the date of this Order.          attached hereto as Exhibit A, discovery
                                                   shall be staggered and coordinated in
                                                   this Action with the Generics MDL and
                                                   the EpiPen MDL until the close of fact
                                                   discovery in both the MDLs.
                                                   Interrogatories shall be served within 190
                                                   days after the close of fact discovery in
                                                   both MDLs, or, if the Court declines to
                                                   stagger discovery in this action, the date
                                                   of this Order.

e. Requests to admit shall be served            e. As provided in the proposed order
   within 230 days after the date of this          attached hereto as Exhibit A, discovery
   Order.                                          shall be staggered and coordinated in
                                                   this Action with the Generics MDL and
                                                   the EpiPen MDL until the close of fact
                                                   discovery in both the MDLs. Requests to
                                                   admit shall be served within 230 days
                                                   after the close of fact discovery in both
                                                   MDLs, or, if the Court declines to
                                                   stagger discovery in this action, the date
                                                   of this Order.




                                            7
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 8 of 13




    PLAINTIFFS’ PROPOSAL                              DEFENDANTS’ PROPOSAL

f. Defendants shall produce document              f. As provided in the proposed order
   requests served by the government,                attached hereto as Exhibit A, discovery
   and the negotiated responses and                  shall be staggered and coordinated in
   objection to those requests, relating to          this Action with the Generics MDL and
   the government investigations listed              the EpiPen MDL until the close of fact
   in footnote 6 of Docket Entry 81                  discovery in both the MDLs. All
   within 21 days after the later of                 document discovery from the parties in
   service of Plaintiffs’ document                   this case shall be conducted pursuant to
   requests in this Action for such                  Fed. R. Civ. P. 34 and the Local Rules of
   documents or the date of this Order.              this Court, including with regard to
                                                     electronic documents, after the close of
   Documents previously produced in
                                                     fact discovery in both MDLs, but in no
   response to such document requests
                                                     event shall responses and objections to
   that are responsive to Plaintiffs’
                                                     written requests for discovery be due
   requests for production of documents
                                                     before May 20, 2019.
   shall be produced within 30 days after
   the later of the service of such
   requests or the date of this Order.
   The parties agree to meet and confer
   in good faith on the scope of such
   production.

g. Production of documents not already            g. As provided in the proposed order
   produced in response to 6(d)-(e) and              attached hereto as Exhibit A, discovery
   7(f) above shall be substantially                 shall be staggered and coordinated in
   completed no later than 125 days after            this Action with the Generics MDL and
   service of Plaintiffs’ initial requests           the EpiPen MDL until the close of fact
   for production of documents.                      discovery in both the MDLs. Production
                                                     of documents not already produced in
                                                     response to paragraphs 6(d)-(e) above
                                                     shall be substantially completed no later
                                                     than 200 days after service of the parties’
                                                     initial requests for production of
                                                     documents as set forth in paragraph
                                                     7(b).




                                              8
    Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 9 of 13




    PLAINTIFFS’ PROPOSAL                             DEFENDANTS’ PROPOSAL

h. Depositions of fact witnesses shall be        h. As provided in the proposed order
   completed within 280 day after the               attached hereto as Exhibit A, discovery
   date of this Order.                              shall be staggered and coordinated in
                                                    this Action with the Generics MDL and
                                                    the EpiPen MDL until the close of fact
                                                    discovery in both the MDLs. Depositions
                                                    of fact witnesses shall be completed
                                                    within 280 days after the close of fact
                                                    discovery in both MDLs, or, if the Court
                                                    declines to stagger discovery in this
                                                    action, the date of this Order.

i. Any of the deadlines in paragraphs 5 through 7 may be extended by the written consent
   of all parties without application to the Court, provided that all fact discovery is
   completed by the date set forth in paragraph 7(a).

   Electronically-Stored Information (“ESI”). The Parties will confer in good faith prior to
   commencement of their document productions regarding appropriate technical
   specifications for their respective productions, including but not limited to the format or
   formats in which ESI will be produced and the extent to which appropriate fields of
   metadata and/or native files will be produced. It is anticipated that most ESI will be
   produced in the form of TIFF images with an accompanying database load file containing
   appropriate categories of metadata and extracted text, where available, associated with
   each document.

   Expert Discovery

a. All expert discovery, including expert        a. As provided in the proposed order
   depositions, shall be completed no               attached hereto as Exhibit A, discovery
   later than 90 days after the completion          shall be staggered and coordinated in
   of fact discovery.                               this Action with the Generics MDL and
                                                    the EpiPen MDL until the close of fact
                                                    discovery in both the MDLs. All expert
                                                    discovery, including expert depositions,
                                                    shall be completed no later than 90 days
                                                    after the completion of fact discovery.




                                             9
   Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 10 of 13




    PLAINTIFFS’ PROPOSAL                             DEFENDANTS’ PROPOSAL

b. Initial expert disclosures pursuant to        b. As provided in the proposed order
   Fed. R. Civ. P. 26(a)(2) shall be made           attached hereto as Exhibit A, discovery
   by the parties with respect to issues            shall be staggered and coordinated in
   for which they bear the burden of                this Action with the Generics MDL and
   proof on or before 30 days after the             the EpiPen MDL until the close of fact
   completion of fact discovery.                    discovery in both the MDLs. Initial
                                                    expert disclosures pursuant to Fed. R.
                                                    Civ. P. 26(a)(2) shall be made by the
                                                    parties with respect to issues for which
                                                    they bear the burden of proof on or
                                                    before 30 days after the completion of
                                                    fact discovery.

c. Rebuttal expert disclosures pursuant          c. As provided in the proposed order
   to Fed. R. Civ. P. 26(a)(2) shall be             attached hereto as Exhibit A, discovery
   made on or before 60 days after the              shall be staggered and coordinated in
   completion of fact discovery.                    this Action with the Generics MDL and
                                                    the EpiPen MDL until the close of fact
                                                    discovery in both the MDLs. Rebuttal
                                                    expert disclosures pursuant to Fed. R.
                                                    Civ. P. 26(a)(2) shall be made on or
                                                    before 60 days after the completion of
                                                    fact discovery.

d. The interim deadlines in paragraphs 9(b) and 9(c) may be extended by the written consent
   of all parties without application to the Court, provided that expert discovery is
   completed by the date set forth in paragraph 9(a).

   All motions and applications shall be governed by the Court’s Individual Practices.

   All counsel must meet in person to discuss settlement within fourteen (14) days following
   the Court’s ruling on Lead Plaintiff’s motion for class certification.

   a. Counsel for the parties have discussed an informal exchange of information in aid of
   early settlement of this case.

   b. Counsel for the parties have discussed the use of the following alternate dispute
   resolution mechanisms for use in this case: (i) a settlement conference before a
   Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or
   (iii) retention of a privately retained mediator. Counsel for the parties propose the
   following alternate dispute resolution mechanism for this case:
   Mediation before a privately retained mediator.




                                            10
Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 11 of 13




PLAINTIFFS’ PROPOSAL                               DEFENDANTS’ PROPOSAL

c. Counsel for the parties recommend that the alternate dispute resolution mechanism
designated in paragraph 12(b) be employed at the following point in the case (e.g., within
the next sixty days; after the deposition of plaintiff is completed (specify date); after the
close of fact discovery):
After class certification briefing is complete.

d. The use of any alternative dispute resolution mechanism does not stay or modify any
date in this Order.

Unless otherwise ordered by the Court, within thirty (30) days of the close of all
discovery, or, if a dispositive motion has been filed, within thirty (30) days of a decision
on such motion, the parties shall submit to the Court for its approval a Joint Final Pretrial
Order prepared in accordance with the Court’s Individual Practices and Fed. R. Civ. P.
26(a)(3). Any motions in limine shall be filed on or before the date on which the Final
Pretrial Order is due. If this action is to be tried before a jury, proposed voir dire, jury
instructions, and verdict form shall also be filed on or before the Final Pretrial Order due
date. Counsel are required to meet and confer on a joint submission of proposed jury
instructions and verdict form, noting any points of disagreement in the joint submission.
Jury instructions may not be submitted after the Final Pretrial Order due date, unless they
meet the standard of Fed. R. Civ. P. 51(a)(2)(A). If this action is to be tried to the Court,
proposed findings of fact and conclusions of law should be submitted on or before the
Final Pretrial Order due date.

The parties shall be ready for trial within two weeks following the Court’s approval of
the Final Pretrial Order.

Lead Plaintiffs have demanded that this case be tried to a jury.

Counsel for the parties have conferred and their present best estimate of the length of trial
is three to five weeks.

Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
Fed. R. Civ. P. 26(f)(3), are set forth below.
The parties do not anticipate addressing any additional issues at the Initial Pretrial
Conference.




                                          11
       Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 12 of 13




POMERANTZ LLP                              CRAVATH, SWAINE & MOORE LLP


/s/ Jeremy A. Lieberman                    /s/ David R. Marriott
Jeremy A. Lieberman                        David R. Marriott
Austin P. Van                              Kevin J. Orsini
600 Third Avenue, 20th Floor               Rory A. Leraris
New York, New York 10016                   Worldwide Plaza
Tel: (212) 661-1100                        825 Eighth Avenue
Fax: (212) 661-8665                        New York, NY 10019
jalieberman@pomlaw.com                     Tel: (212) 474-1000
avan@pomlaw.com                            Fax: (212) 474-3700

Steven J. Toll                             Counsel for Defendants
Daniel S. Sommers
COHEN MILSTEIN SELLERS
& TOLL PLLC
1100 New York Avenue, N.W.
West Tower, Suite 500
Washington, DC 2005-3964
Tel.: (202) 408-4600
Fax: (202) 408-4699
Email: stoll@cohenmilstein.com
dsommers@cohenmilstein.com

Laura H. Posner
COHEN MILSTEIN SELLERS
& TOLL PLLC
88 Pine Street, 14th Floor
New York, NY 10005
Tel.: (212) 838-7797
Fax: (212) 838-7745
Email: lposner@cohenmilstein.com

Co-Lead Counsel for Lead Plaintiff




                                      12
         Case 1:16-cv-07926-JPO Document 105 Filed 05/06/19 Page 13 of 13



         The next Case Management Conference is scheduled for
at                     .

       This Order may not be modified or the dates herein extended, except by further Order of
this Court for good cause shown. Any application to modify or extend the dates herein (except
as provided in paragraphs 7(i) and 9(d)) shall be made in a written application in accordance
with Court’s Individual Practices and shall be made no less than two (2) business days prior to
the expiration of the date sought to be extended.

         SO ORDERED.



                                                            J. PAUL OETKEN
                                                        United States District Judge

Dated:                        , 2019
         New York, New York




                                               13
